DETAILED ACTION

	This Office Action is in response to Applicant’s Election dated 11/8/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention and species. Election was made without traverse in the reply filed on 11/8/2022.
Applicant’s election without traverse of  claims 1-6 in the reply filed on 11/8/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claim 1, 
		Lines 24-25, it is not clear how “the dielectric layers” can be on the sidewalls (see line 14 recites “depositing a dielectric layer…”  *** Suggest: change “the dielectric layers” to portions of the dielectric layer”
►	With respect to claim 2,
		Scope of claim cannot be defined since it is not clear how “filling the gate void above the work-function metal layer on the bottom wall, and between the work-function metal layers on the sidewalls, with an initial deposit of the conductive metal gate material” can be performed before etching away the work-function metal layer from the sidewalls” while claim 1 recited “etching away the work-function metal layer from the sidewalls leaving the work-function metal layer on the bottom wall to control work function between the semiconductor channel and a conductive metal gate material to be deposited”.  Applicant is respectfully suggested to clarify and use appropriate claimed language to define scope of claim.
		Lines 8-9, “the work-function metal layers on the sidewalls” should be changed to portions of the work function metal layer” as consistent claimed language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2-5, as being best understood, are  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie et al [US 2021/0134671]
►	With respect to claim 1, Xie et al Z(figs 1-18, text [0001]-[0069]) discloses the claimed method of forming a metal gate transistor, the method comprising:
	 forming a semiconductor channel (102, fig 1) in a semiconductor substrate (104); 
	depositing a source electrode (110, fig 1) and a drain electrode (110)  on the semiconductor channel, the source electrode and the drain electrode being spaced apart to define a source- to-drain direction parallel to major plane of the semiconductor substrate;
	 providing dielectric spacers (108, fig 1) above the source electrode and the drain electrode, the dielectric spacers defining a gate void (302, fig 3) spanning the source electrode and the drain electrode; 	depositing a dielectric layer (408, fig 4) on a bottom wall and sidewalls of the gate void; 
	depositing a work-function metal layer (410, fig 4) on the dielectric layer on the bottom wall and the sidewalls; 
	etching away the work-function metal layer from the sidewalls leaving the work-function metal layer on the bottom wall to control work function between the semiconductor channel and a conductive metal gate material to be deposited (fig 6, text [0049], work-function metal layer 410 on the bottom wall would control work function between the semiconductor channel and a metal gate material to be deposited); 
	 filling the gate void above the work-function metal layer on the bottom wall, and between the dielectric layers on the sidewalls, with the conductive metal gate material (802/808).
►	With respect to claim 2, as being best understood, Xie et al discloses:  after depositing the dielectric layer on the bottom wall and the sidewalls, and after depositing the work- function metal layer on the dielectric layer on the bottom wall and the sidewalls, and before etching away the work- function metal layer from the sidewalls:  filling the gate void above the work-function metal layer on the bottom wall, and between portions of the work-function metal layers on the sidewalls, a mask material; and etching away at least a portion of mask to etch away the portions of the work-function metal layer from the sidewalls.
►	With respect to claim 3, Xie et al (fig 1) discloses providing the dielectric spacers defining the gate void comprises defining the gate void with a first dimension in the source-to-drain direction, and a second dimension perpendicular to the substrate, the second dimension being greater than the first dimension.
►	With respect to claim 5, Xie et al (text [0043]) discloses depositing the dielectric layer is performed using a vapor deposition technique.
►	With respect to claim 5, Xie et al (text [0045]) discloses depositing the work-function metal layer is performed using a vapor deposition technique.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al [US 2021/0134671] in view of Lee et al [US 2013/0075827]
►	With respect to claim 6, Xie et al substantially discloses the claimed method comprising etching the work function metal layer  but does not expressly teach the etching is performed using a combination of gas phase etching and wet etching.  Instead, Xie et al discloses using gas phase etching for etching the work function metal layer.
	However, Lee et al (text [0028]) teaches equivalences of using either dry (gas phase etching) or combination of gas phase etching and wet etching to etch the work function metal layer.
	Therefore, it would have been obvious for those skilled in the art,  in view of Lee et al, to select combination of gas phase etching and wet etching as an equivalent etching process as being claimed, in process of Xie et al,  to remove designed portions of the work function metal layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819